DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16, 30, and 31 in the reply filed on 01/06/2021 is acknowledged.
Claims 17-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/26/2018, 10/21/2019, 03/12/2020, 08/13/2020, 08/26/2020, and 02/09/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kliner et al. (2011/0032605), hereinafter Kliner.
Regarding claim 1, Kliner discloses, in figure 9, a pulsed light generation device (600, optical pulse source) (paragraph 0054), comprising:  an optical coupler (420, optical tap coupler) having at least four input/output ports including a first port, a second port, a third port and a fourth port (paragraph 0054); a connection optical path that connects the third port with the fourth port (see figure 9); and a phase modulation element (phase modulator) disposed in the connection optical path (paragraph 0054), wherein: the optical coupler (420, optical tap coupler) branches input pulsed light input to the first port and outputs the branched input pulsed light as first-direction pulsed light and second-direction pulsed light respectively to the third port and to the fourth port (figure 9); and the phase modulation element applies phase modulation to at least either one of the first-direction pulsed light and the second-direction pulsed light, thereby outputs output pulsed lights through the first port and through the second port, wherein a waveform of one of the output pulsed lights output through the first port is different from a waveform of the other of the output pulsed lights output through the second port (paragraph 0054 and figure 9).
Regarding claim 2, Kliner discloses, in figure 9, a pulsed light generation device (600, optical pulse source) (paragraph 0054), wherein:  the phase modulation element applies phase modulations 
Regarding claim 3, Kliner discloses, in figure 9, a pulsed light generation device (600, optical pulse source) (paragraph 0054), wherein:  an optical distance from the phase modulation element to the third port and an optical distance from the phase modulation element to the fourth port are different from each other (figure 9).
Regarding claim 5, Kliner discloses, in figure 9, a pulsed light generation device (600, optical pulse source) (paragraph 0054), wherein:  the phase modulation element executes phase modulation on a portion of a pulse in at least either of the first-direction pulsed light and the second-direction pulsed light by an extent equivalent to 1/2 of wavelength (paragraph 0056).
Regarding claim 10, Kliner discloses, in figure 6, a pulsed light generation device (200, optical pulse source) (paragraph 0046), further comprising:  a multiplexer element (314, SOA) that generates multiplexed light by multiplexing the output pulsed lights input thereto (paragraph 0046); a first optical fiber (20, optical fibers) through which the multiplexed light output from the multiplexer element and input thereto is propagated (paragraphs 0030 and 0031); a separation element (120, optical circulator) that separates the multiplexed light (paragraph 0031); and a second optical fiber (20, optical fibers) at which pulsed light output from the separation element and input thereto is amplified as the pulsed light is propagated therein (paragraphs 0030 and 0031).
Regarding claim 11, Kliner discloses, in figure 6, a pulsed light generation device (200, optical pulse source) (paragraph 0046), further comprising: a first laser light source (110, SOS) that outputs pulsed light for inputting with a first wavelength (paragraph 0046); and a control unit (302, seed source driver) that controls the first laser light source and the phase modulation element (paragraph 0046).

Regarding claim 13, Kliner discloses, in figure 10, a pulsed light generation device (200, optical pulse source) (paragraph 0046), further comprising: a second laser light source (310, laser seed source) that outputs pulsed light for inputting with a second wavelength different from the first wavelength (paragraph 0056), wherein:  the control unit (302, laser drive electronics) controls the second laser light source; and the separation element is a wavelength selection filter (paragraph 0056).
Regarding claim 14, Kliner discloses, in figure 10, a pulsed light generation device (200, optical pulse source) (paragraph 0046), further comprising:  a third optical fiber disposed between the second port and the multiplexer element; and a fourth optical fiber disposed between the first port and the multiplexer element (figure 10 and paragraph 0056).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kliner et al. (2011/0032605), hereinafter Kliner as applied to claim 1 above, and further in view of Kaneda et al. (2007/0064749), hereinafter Kaneda.
Regarding claim 15, Kliner discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kliner fails to disclose further comprising:  a wavelength conversion unit that converts a wavelength of the pulsed light input thereto after having been output from the second optical fiber and propagated therein.
Kaneda discloses further comprising:  a wavelength conversion unit that converts a wavelength of the pulsed light input thereto after having been output from the second optical fiber and propagated therein (paragraphs 0020 and 0035).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kliner with the wavelength conversion of Kaneda for the purpose of outputting laser beams to a particular wavelength.
Regarding claim 16, Kliner discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kliner fails to disclose wherein:  the wavelength conversion unit includes a plurality of nonlinear optical crystals and converts the wavelength of the pulsed light to a wavelength in the ultraviolet range.
Kaneda discloses wherein:  the wavelength conversion unit includes a plurality of nonlinear optical crystals and converts the wavelength of the pulsed light to a wavelength in the ultraviolet range (paragraphs 0020 and 0035).
.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kliner et al. (2011/0032605), hereinafter Kliner as applied to claim 1 above, and further in view of Harada et al. (2013/0027945), hereinafter Harada.
Regarding claim 30, Kliner discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kliner fails to disclose an exposure apparatus, comprising:  a pulsed light generation device according to claim 1; an exposure target support unit that holds an exposure target; a pattern forming unit that forms a predetermined pattern light with pulsed light output from the pulsed light generation device; and a projection optical system that projects the pattern light onto the exposure target held by the exposure target support unit.
Harada discloses an exposure apparatus (exposure apparatus) (paragraph 0151), comprising:  a pulsed light generation device according to claim 1; an exposure target (exposure target) support unit that holds an exposure target (paragraph 0151); a pattern forming unit that forms a predetermined pattern light with pulsed light output from the pulsed light generation device (paragraph 0151); and a projection optical system that projects the pattern light onto the exposure target held by the exposure target support unit (paragraph 0151).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kliner with the exposure apparatus of Harada for the purpose of projecting an exposure pattern.
Regarding claim 31, Kliner discloses all the limitations in common with claim 1, and such is hereby incorporated.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kliner with the exposure apparatus of Harada for the purpose of projecting an exposure pattern.

Allowable Subject Matter
Claims 4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 4 and 6, wherein the claimed invention comprises, in claim 4, wherein:  in the optical coupler, light can be propagated between the first port and the third port, between the first port and the fourth port, between the second port and the third port and between the second port and the fourth port; a phase of the light propagated between the first port and the fourth port is delayed by 1/4 of wavelength relative to the phase of the light propagated between the first port and the third port; and the phase of the light propagated between the second port and the third port is delayed by 1/4 of wavelength relative to the phase of the light propagated between the second port and the fourth port; in claim 6, wherein:  among the output pulsed lights, an intensity of first pulsed light output from either one of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872